Citation Nr: 1615760	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-15 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to December 2006.  A September 2007 administrative decision determined that the Veteran's period of active service from February 6, 1996, to February 5, 1999, constituted honorable service for the purposes of entitlement to Department of Veterans Affairs (VA) compensation, and that his period of active service from February 6, 1999, to December 4, 2006, constituted dishonorable service for the purposes of VA compensation and, therefore, a statutory bar to VA benefits.  See 38 C.F.R. §§ 3.12(c)(2), 3.13(c) (2015).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the VA Regional Office (RO) in Wichita, Kansas, that denied the Veteran's claim for service connection for a low back disorder.  Subsequently, jurisdiction over the Veteran's claim was transferred to the RO in Nashville, Tennessee.

In October 2013, the Board remanded this issue for further development, and the case has since been returned to the Board.  As will be discussed in greater detail below, the Board finds that the agency of original jurisdiction (AOJ) has not substantially complied with the October 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted in the October 2013 remand, the Veteran contends that he incurred a low back disorder as a result of his active service from February 6, 1996, to February, 5 1999 (the only period of honorable service for the purposes of VA compensation benefits).  Following a general court-martial in December 2004, the Veteran was confined to the U.S. Disciplinary Barracks, Fort Leavenworth, Kansas, and his conviction was affirmed in July 2006.  He was dishonorably discharged in December 2006, and he remained under military custody until April 2010, when he was granted parole and released from incarceration.

The Veteran underwent a VA examination in March 2007 to address his low back disorder.  However, in the October 2013 remand, the Board determined that the examination was inadequate because the examiner failed to provide an opinion as to the etiology of the Veteran's low back disorder.  Thus, the AOJ was instructed to schedule the Veteran for a new VA examination to address the nature and etiology of his low back disorder.  The Board requested that the examiner specifically opine as to whether it is at least as likely as not that the Veteran's low back disorder was related to his period of active duty service from February 6, 1996, to February 5, 1999.  The Board stated that the Veteran's service treatment records dated after February 6, 1999, must not be considered in providing the requested opinion since that period of service was characterized as dishonorable and, therefore, a bar to VA compensation benefits.

In January 2014, the Veteran underwent a new VA examination.  The examiner diagnosed the Veteran with a lumbosacral strain, and noted that the date of diagnosis was December 9, 2004.  The examiner also noted that the Veteran's service treatment records dated from 2003 to 2007 documented complaints of low back pain, physical therapy, and the use of over-the-counter medication and muscle relaxants.  The examiner opined that the Veteran's low back disorder was at least as likely as not incurred in or caused by the Veteran's service.  The examiner reasoned that the chronic back pain experienced in service was the same back pain that the Veteran currently experienced.  No further rationale was provided.

The Board finds that the development directed in the last remand was not accomplished.  The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).

Initially, the Board notes that the January 2014 examination report clearly relied upon the Veteran's service treatment records from 2003 to 2007, despite the October 2013 remand's instruction that his service treatment records from this period were not to be considered, since the Veteran is barred from receiving VA compensation benefits for that period due to the character of his discharge.  Furthermore, although the examiner indicated that the Veteran's low back disorder was related to his active duty service, the examiner failed to articulate whether he was specifically referring to the Veteran period of active service from February 6, 1996, to February 5, 1999, or the Veteran's period of active service from February 6, 1999, onward, for which compensation is barred.  The examination report also failed to reflect any consideration of the Veteran's lay statements regarding the onset and continuity of symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Therefore, since the January 2014 VA examination report does not appear to be based upon sufficient facts, namely consideration of only the Veteran's period of honorable service from February 6, 1996, to February 5, 1999, but instead is based upon the Veteran's period service for which he was dishonorably discharged, the Board finds that a remand is necessary to obtain an addendum opinion.

The October 2013 remand also instructed the AOJ to attempt to obtain the Veteran's service treatment records from his period of honorable service.  The Board noted that, in March 2010, the RO formally concluded that the Veteran's service treatment records from February 6, 1996, to February 5, 1999, were not available.  However, the Board determined that, since it was unclear whether the Veteran's service treatment records from this period were transferred to the U.S. Disciplinary Barracks, Fort Leavenworth, Kansas when he was incarcerated in December 2004, and because the Veteran's claim was being remanded for additional development, the Board determined that the AOJ should make another attempt to obtain these records.  The AOJ was specifically instructed to contact the U.S. Disciplinary Barracks, Fort Leavenworth, Kansas, or any other appropriate facility, to obtain any outstanding service treatment records from that facility, and to attach a copy of any request(s) sent, as well as any responses received.

In December 2013, the AOJ sent a letter to U.S. Disciplinary Barracks, Fort Leavenworth, Kansas.  However, no response was received, and there is no indication that the AOJ made any further attempts to contact the U.S. Disciplinary Barracks, Fort Leavenworth, Kansas, or any other appropriate Federal records repository, in an effort to obtain the outstanding service treatment records.  

Therefore, on remand, the AOJ should once again attempt to obtain the Veteran's service treatment records from February 6, 1996, to February 5, 1999, through all appropriate channels, to include the U.S. Disciplinary Barracks, Fort Leavenworth, Kansas, or any other appropriate source.  In its request for the records, the AOJ is instructed to request from the repository a written response if the records do not exist or if the repository does not have them.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate Federal records repository, to include the U.S. Disciplinary Barracks, Fort Leavenworth, Kansas, or any other appropriate facility, and request the Veteran's service treatment records from February 6, 1996, to February 5, 1999.  Follow the procedures set forth in 38 C.F.R. § 3.159(c)(2) with respect to requesting records from Federal facilities.  A copy of any request(s) made, as well as any reply, to include any records provided, should be included in the claims file.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and given the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records and/or responses have been associated with the record, the AOJ should return the record to the VA examiner who conducted the January 2014 VA examination.  The claims file should be made available to and be reviewed by the examiner.  If the January 2014 VA examiner is not available, the claims file should be provided to an appropriate examiner so as to render the requested opinion.  The need for an additional examination is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, to include the Veteran's service treatment records from February 6, 1996, to February 5, 1999, as well as any lay statements of record, including the Veteran's lay statements or the February 2014 statement from the Veteran's former spouse, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that his low back disorder had its onset during, or is otherwise the result of his honorable active duty service from February 6, 1996, to February 5, 1999.

The examiner is once again advised that the Veteran contends that his low back disorder is related to this period of service, and that the Veteran's service treatment records dated from February 6, 1999, must not be considered as evidence of in-service treatment since the Veteran is barred from VA compensation benefits for this period of active duty service.

A rationale should be given for each opinion expressed.

3.  Readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




